United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 23, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-10243
                         Conference Calendar



JERRY PARDUE,

                                     Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                     Respondent-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:03-CV-809-L
                        --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Jerry Pardue, federal prisoner # 06225-112, appeals the

district court’s dismissal with prejudice of his 28 U.S.C. § 2241

petition.   Pardue argues that his claims fall under the savings

clause of 28 U.S.C. § 2255 because he is actually innocent of

the crime of which he was convicted.   He also argues that the

district court erred when it dismissed his petition without

holding an evidentiary hearing.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10243
                                 -2-

     Pardue’s savings clause argument is premised upon his

assertion that there were numerous errors in pre-trial

proceedings, in his trial, and in the manner in which the courts

have handled his post-conviction proceedings.      Pardue does not

argue that there is a retroactively applicable Supreme Court

decision that establishes that he may have been convicted of a

nonexistent offense.   He also does not argue that his claims were

previously foreclosed by circuit law.      By failing to address the

savings clause prerequisites as set forth in Reyes-Requena v.

United States, 243 F.3d 893, 904 (5th Cir. 2001), Pardue has

failed to show that the 28 U.S.C. § 2255 remedy is inadequate or

ineffective.   See Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir.

2000).

     Additionally, Pardue’s argument that the district court

erred when it dismissed his case without holding a hearing lacks

merit.   See 28 U.S.C. § 2243; United States v. Tubwell, 37 F.3d
175, 179 (5th Cir. 1994).

     The judgment of the district court is therefore AFFIRMED.